In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered June 11, 1996, which denied his motion to vacate a judgment of the same court, dated December 8, 1995, dismissing his complaint based on his default in appearing for trial.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in denying the plaintiff’s motion to vacate the judgment dismissing his complaint. The plaintiff failed to proffer a reasonable excuse for his failure to appear for the scheduled trial or sufficient evidence of a meritorious cause of action (see, Martinez v Otis El. Co., 213 AD2d 523; CPLR 5015 [a] [1]; Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831; Brown v Ryder Truck Rental, 172 AD2d 477). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.